PER CURIAM:
According to a written stipulation filed by the parties, the respondent contracted with the claimant whereby the latter was to print the West Virginia State Map. The stipulation further provides that employees of respondent wrongfully delayed claimant from performing the contract within the contract time schedule, and as a result, claimant suffered financial losses and damages; that the losses and damages sustained by claimant include, but are not limited to, loss of 140 hours of press time, the purchase of press time from another printer, loss of time by claimant’s employees in re-scheduling of printing, and an expense for insuring and warehousing additional paper in inven*143tory at the close of claimant’s fiscal year; and that claimant sustained losses and damages in the amount of $3,000.00.
Pursuant to the stipulation as outlined above, an award in favor of claimant in the amount of $3,000.00 is hereby made.
Award of $3,000.00.